Order filed August 23, 2022.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-22-00482-CV
                                ____________

                 GERVAIS EDMONDS-WIGGINS, Appellant

                                        V.

                 JONATHAN WARREN WIGGINS, Appellee


                    On Appeal from the 507th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-35056


                                     ORDER
      The notice of appeal in this case was filed June 30, 2022. To date, the
appellate filing fee of $205.00 has not been paid by appellant. Moreover, the clerk
responsible for preparing the record notified this court that appellant has not made
payment for the record. No evidence that appellant has established indigence has
been filed. See Tex. R. Civ. P. 5, 145. On July 12, 2022, this court notified
appellant that the appeal was subject to dismissal without further notice unless he
paid the appellate filing fee, and on August 2, 2022, this court notified appellant
that the appeal was subject to dismissal without further notice unless appellant
made arrangements to pay for the record and provided this court with proof of
payment for the record. No response was filed to either notice. Therefore, the court
issues the following order.

      Appellant is ordered to demonstrate to this court within ten (10) days of the
date of this order arrangements have been made to pay for the clerk’s record. See
Tex. R. App. P. 35.3(c). Appellant is further ordered to pay the appellate filing fee
in the amount of $205.00 to the Clerk of this court within ten (10) days of the date
of this order. If appellant fails to timely comply with either of those orders, the
appeal will be subject to dismissal without further notice for want of prosecution.
See Tex. R. App. P. 37.3(b), 42.3(b).



                                  PER CURIAM



Panel Consists of Justices Spain, Poissant, and Wilson.




                                         2